PER CURIAM.
The petition for writ of prohibition is denied. Petitioner appealed an order which in part, prohibited her from filing any pro se pleadings in the underlying civil action. Petitioner filed an appeal of that order and the circuit court attempted to strike it. The circuit court did not have jurisdiction to strike petitioner’s pro se notice of appeal. Petitioner’s pro se notice of appeal was transferred to this court, and the appeal is proceeding in the normal and ordinary course of appellate procedure. Consequently, prohibition is unnecessary.
PETITION DENIED.
SAWAYA, C.J., GRIFFIN, and ORFINGER, JJ., concur.